Judgment, Supreme Court, New York County (Leland DeGrasse, J.), entered March 15, 1994, which, inter alia, granted petitioner’s motion to confirm an arbitration award and denied co-respondent’s motion to vacate the award, unanimously affirmed, without costs.
Contrary to co-respondent’s contention, review of the record reveals that the arbitrators’ award referred to the total amount of damages suffered by the brokerage account held by petitioner and his wife. Further, the IAS Court properly found that the arbitrators did not exceed their authority in so doing. Moreover, there is no record support for co-respondent’s alternate claim that petitioner was impermissibly awarded punitive damages.
Lastly, since there was no modification of the award, vacatur on the grounds that the panel failed to subscribe a clarification letter to the parties is not warranted. Concur— Ellerin, J. P., Kupferman, Asch, Nardelli and Tom, JJ.